     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 1 of 6



 1   NICHOLAS M. PORRAS (Nevada Bar No. 12849)
 2   nick@porraslegal.com
     LAW OFFICES OF NICHOLAS M. PORRAS, P.A.
 3   201 West Liberty Street, Ste. 207
 4   Reno, NV 89501
     Tel: (775) 525-9246
 5   Fax: (888) 688-4975
 6
   W. CRAFT HUGHES (Pro Hac Vice)
 7 craft@hughesellzey.com
 8 HUGHES ELLZEY, LLP
   1105 Milford Street
 9 Houston, TX 77006
10 Tel: (713) 322-6387
11   Attorneys for Plaintiff and the Putative Class
12
                        IN THE UNITED STATES DISTRICT COURT
13                           FOR THE DISTRICT OF NEVADA
14
   FRANCINE EDWARDS, individually              )   Case No. 2:18-CV-01998-APG-PAL
15
   and on behalf of all others similarly       )
16 situated,                                   )   STIPULATION TO EXTEND TIME
                                               )   TO RESPOND
17
           Plaintiff,                          )
18                                             )   Complaint filed: October 17, 2018
     v.                                        )
19
                                               )
20 CONN’S, INC. and CONN                       )
     APPLIANCES, INC.                          )
21
                                               )
22         Defendants.                         )
23
24          Plaintiff Francine Edwards, individually and on behalf of all others similarly
25    situated (“Plaintiff”), by and through her counsel of record, and Defendants Conn’s,
26    Inc. and Conn Appliances, Inc. (“Defendants”), by and through their counsel of
27    record, hereby submit this stipulation to extend the time for Plaintiff to respond to
28    [61] Defendants’ Opposition to Plaintiff’s Motion for Leave to File Amended

                                                   1
     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 2 of 6



 1   Complaint and [62] Defendants’ Motion for Sanctions (“the Motions”) pursuant to
 2   LR IA 6-1.
 3         Plaintiff filed her Motion for Leave to File Amended Complaint [56] on May
 4   11, 2019. On June 11, 2019, Defendants filed their Motions. A majority of the
 5   allegations in Defendants’ motion for sanctions is related to the conduct of Plaintiff’s
 6   lead counsel, W. Craft Hughes. Mr. Hughes desires to personally draft responsive
 7   briefs since he dealt directly with defense counsel; however, Mr. Hughes departed
 8   for a three-week vacation to Europe on June 13, 2019. Mr. Hughes intends to address
 9   the Motions immediately upon his return.
10         Plaintiff’s current deadline to file a reply to Defendants’ Opposition [61] is
11   June 18, 2019. Plaintiff’s current deadline to respond to Defendants’ Motion for
12   Sanctions [62] is June 25, 2019. Plaintiff and Defendants stipulate and agree Plaintiff
13   shall have an additional three weeks from the sanctions motion response deadline
14   until July 16, 2019 to file her reply/response to the Motions (both).
15         This is Plaintiff’s first request for an extension of time to respond to the
16   Motions, and it is not intended to cause any delay or prejudice to any party, but rather
17   to allow Plaintiff additional time to file an adequate reply to Defendants’ Opposition
18   to Plaintiff’s Motion for Leave and response to Defendants’ Motion for Sanctions.
19

20   IT IS SO STIPULATED.
21
22
23
24
25
26
27
28


                                                 2
     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 3 of 6



 1   Dated: June 13, 2019.        Respectfully Submitted,
 2
 3                                     /s/ W. Craft Hughes
 4                                W. Craft Hughes*
                                  craft@hughesellzey.com
 5                                HUGHES ELLZEY, LLP
 6                                1105 Milford Street
                                  Houston, TX 77006
 7                                Tel: (713) 322-6387
 8                                Fax: (888) 995-3335

 9                                LAW FIRM OF NICHOLAS M. PORRAS, P.A.
10                                Nicholas M. Porras
                                  Nevada Bar No. 12849
11                                nick@porraslegal.com
12                                201 West Liberty Street, Ste. 207
                                  Reno, NV 89501
13                                Tel: (775) 525-9246
14                                Fax: (888) 688-4975

15                                *Pro Hac Vice
16
                                  Attorneys for Plaintiff
17                                and the Putative Class
18
19

20
21
22
23
24
25
26
27
28


                                            2
     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 4 of 6



 1   Dated: June 13, 2019.               Respectfully Submitted,
 2
                                              /s/ Eric J. Troutman
 3                                       Eric J. Troutman*
 4                                       Squire Patton Boggs (US) LLP
                                         555 So. Flower St., Ste. 3
 5                                       Los Angeles, CA 90071
 6                                       213-624-2500
                                         Fax: 213-623-4581
 7                                       Email: eric.troutman@squirepb.com
 8
                                         Jennifer L Braster
 9                                       Naylor & Braster
10                                       1050 Indigo Drive, Suite 200
                                         Las Vegas, NV 89145
11                                       702-420-7000
12                                       Fax: 702-420-7001
                                         Email: jbraster@naylorandbrasterlaw.com
13

14                                       *Pro Hac Vice

15                                       Attorneys for Defendants,
16                                       Conn’s Inc. and Conn Appliances, Inc.

17

18

19
20

21

22   IT IS SO ORDERED.

23
     Dated this 20th day of June 2019.
24                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28


                                            3
     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 5 of 6



 1                             CERTIFICATE OF SERVICE
 2          I certify that on June 13, 2019, a copy of the foregoing document was filed in
 3   accordance with the protocols for e-filing in this district, and will be served pursuant
 4   to Rule 5 of the FEDERAL RULES OF CIVIL PROCEDURE on all counsel of record who
 5   have consented to electronic notification via CM/ECF:
 6
      Eric J. Troutman
 7    Squire Patton Boggs (US) LLP
 8    555 So. Flower St., Ste. 3
      Los Angeles, CA 90071
 9    213-624-2500
10    Fax: 213-623-4581
      Email: eric.troutman@squirepb.com
11    LEAD ATTORNEY
12    PRO HAC VICE
      ATTORNEY TO BE NOTICED
13
14    Jennifer L Braster
      Naylor & Braster
15    1050 Indigo Drive, Suite 200
16    Las Vegas, NV 89145
      702-420-7000
17    Fax: 702-420-7001
18    Email: jbraster@naylorandbrasterlaw.com
      ATTORNEY TO BE NOTICED
19

20    Attorneys for Defendants,
      Conn’s Inc. and Conn Appliances, Inc.
21
22
                                                              /s/ W. Craft Hughes
23                                                   W. Craft Hughes
24
25
26
27
28


                                                 4
     Case 2:18-cv-01998-APG-BNW Document 65 Filed 06/19/19 Page 6 of 6



 1                        CERTIFICATE OF CONFERENCE
 2          I hereby certify that on June 12, 2019, I conferred with Eric J. Troutman,
 3   attorney for Defendants, and Defendants are UNOPPOSED to this motion for
 4   extension of time.
 5
 6
                                                           /s/ W. Craft Hughes
 7                                                W. Craft Hughes
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28


                                              5
